DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 04/07/2021, in which claims 1-2, 7-8, 12 were amended, claims 13-20 were added, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claimed invention direct to embodiment of Fig. 7. However, Fig. 7 does not show “a contact hole formed in the interlayer insulating film in the active region; and a plug embedded in the contact hole”, “a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed”, “the second portion of the surface of the element isolation insulating film is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed.”  Therefore, the limitation “a contact hole formed in the interlayer insulating film in the active region; and a plug embedded in the contact hole” of claims 1 and 7, “a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed” of claims 5, 19; “a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms to enable any person skilled in the art to make and use the same. Applicant’s specification does not disclose sufficient detail descriptions of a device with hollow portion disclosed in Fig. 7, especially, there is no description of dimensions of STI, dimensions of hollow portion, and dimensions of dummy gate and thicknesses of dummy gate spacers. In addition nowhere in the specification discloses an embodiment as claimed in claims 5, 6, 11, 12 or 19 in which require a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed in combination with the hollow portion is embedded with the second and third films of the dummy sidewall film.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 7, claim 1 recites “wherein the element isolation insulating film has a hollow portion which is formed at the vicinity of a boundary between the active region and the element isolation region, and wherein the hollow portion is embedded with the second film comprising the dummy sidewall film” and claim 7 recites “a surface of the element isolation insulating film has a first portion on which the dummy gate electrode is formed, and a second portion which is located at a height lower than the first portion, and wherein the second portion of the surface of the element isolation insulating film is covered with the second film comprising the dummy sidewall film.” However, Applicant’s specification does not disclose sufficient detail descriptions description of dimensions of STI, dimensions of hollow portion, and dimensions of dummy gate and thicknesses of dummy gate spacers as well as descriptions for a method of forming a device with hollow portion disclosed in Fig. 7 so as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same. As understood from the specification, the hollow portion is unintentional formed and its size depends on the number of processes performed while the surface of the element isolation insulating film STI is exposed, as well as the size of 
In addition, claims 5 and 6 further recites “a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed; wherein each of the sidewall film and the dummy sidewall film is comprised of the first film, the second film and a third film, wherein the third film is made of silicon nitride film, and wherein the hollow portion is embedded with the second and third films.” Similarly, claims 11 and 12 recites “the second portion of the surface of the element isolation insulating film is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed; wherein each of the sidewall film and the dummy sidewall film is comprised of the first film, the second film and a third film, wherein the third film is made of silicon nitride film, and wherein the hollow portion is embedded with the second and third films.” However, the specification and Fig. 7 do not disclose “a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed” or “the second portion of the surface of the element isolation insulating film is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed” in combination with other limitations as claimed in claims 5, 6, 11 or 12. Page 15, lines 7-a hollow portion R caused along a boundary between an active region lAc and an element isolation region lIso becomes smaller than the conventional one because of a dummy gate electrode DGE1 and a dummy sidewall film DSW (S1, S2, S4). Even if a hollow portion R occurs, the hollow portion R can be embedded by the dummy sidewall film DSW. FIG. 7 is a cross-sectional view illustrating a fourth configuration of the semiconductor device according to the present embodiment.” The above description explicitly discloses that because of the dummy gate and dummy sidewall, a hollow portion R will have a smaller size than a hollow portion of the convention one disclosed in Fig.6. Therefore, a part of the hollow portion cannot be located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed in the presence of a dummy gate and dummy spacers.           
Similarly, the specification and Fig. 7 fails to disclose “the element isolation insulating film includes a portion that is embedded with the second film of the dummy sidewall film; wherein the portion of the element isolation insulating film includes a hollow portion caused along the boundary between the active region and the element isolation region is limited by the dummy gate electrode and the dummy sidewall film; wherein, in cross-section view, a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed; wherein the hollow portion is embedded with the second and third films” of claims 15, 16, 19 and 20. 

    PNG
    media_image1.png
    586
    818
    media_image1.png
    Greyscale

Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claims 1, 5, 6, 7, 11, 12, 15, 16, 19 or 20.  Accordingly, claims 1, 5, 6, 7, 11, 12, 15, 16, 19 or 20 and all claims depending therefrom were not in possession of Applicant at the time of filing.   
The specification is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same (37 C.F.R. 1.71). 
Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
"Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 6, 7, 11, 12, 15, 16, 19 or 20, Applicant’s specification does not disclose sufficient detail descriptions of dimensions of STI, dimensions of hollow portion, and dimensions of dummy gate and thicknesses of dummy gate spacers. And nowhere in the specification or drawing discloses an embodiment as claimed in claims 5, 6, 11 or 12. Thus it’s unclear how to make a device having hollow 
Further, because the hollow portion is unintentional formed, it is unclear when the infringement is occurred: when the prior art discloses/describes such an unintended/undesired feature or when the prior art discloses a method that would inherently result to an unintended/undesired feature: i.e., prior art discloses processes performed while the surface of the element isolation insulating film STI is exposed, in combination with subsequent processes as claimed. 
Besides, because the hollow portion is formed at the boundary of the STI and at the edge of the element isolation insulating film thus, it is unclear how the element isolation insulating film can include a hollow portion.
.
    PNG
    media_image1.png
    586
    818
    media_image1.png
    Greyscale

a hollow portion R caused along a boundary between an active region lAc and an element isolation region lIso becomes smaller than the conventional one because of a dummy gate electrode DGE1 and a dummy sidewall film DSW (S1, S2, S4). Even if a hollow portion R occurs, the hollow portion R can be embedded by the dummy sidewall film DSW. FIG. 7 is a cross-sectional view illustrating a fourth configuration of the semiconductor device according to the present embodiment.” The above description explicitly discloses that because of the dummy gate and dummy sidewall, a hollow portion R will have a smaller size than a hollow portion of the convention one disclosed in Fig.6 or even doesn’t exist. The above description and the claimed limitation requires hollow portion, if exists, is embedded. As a result, there is no hollow portion in the final device. Thus it is unclear when hollow portion is required and when is not. It is also unclear how a part of the hollow portion is located at a height lower than a surface of the semiconductor layer on which the epitaxial layer is formed (similar to the hollow portion of Fig. 6) if the hollow portion has a smaller size than a hollow portion of the convention one as shown in Fig. 6. Therefore, the metes and bounds of the claimed invention is unclear.   
Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. 

First, Fig. 1 and 2A does not shown a hollow portion. Therefore, Fig. 1 and 2A does not provide support for the claimed device. 
Second, Fig. 6 is not Applicant’s invention. It is conventional embodiment. Page 15, lines 7-15 of the original specification recites “On the other hand, in the present embodiment, as illustrated in FIG. 7, a hollow portion R caused along a boundary between an active region lAc and an element isolation region lIso becomes smaller than the conventional one because of a dummy gate electrode DGE1 and a dummy sidewall film DSW (S1, S2, S4). Even if a hollow portion R occurs, the hollow portion R can be embedded by the dummy sidewall film DSW. FIG. 7 is a cross-sectional view illustrating a fourth configuration of the semiconductor device according to the present embodiment.” The above description explicitly discloses that because of the dummy gate and dummy sidewall, a hollow portion R will have a smaller size than a hollow portion of the convention one disclosed in Fig.6 or even doesn’t exist. Therefore, Fig. 6 and its description in paragraph [0069] does not provide support for the claimed invention. 
Finally, as stated above the above description in page 15, lines 7-15 of the original specification (or paragraph [0071] of the publication) explicitly discloses that because of the dummy gate and dummy sidewall, a hollow portion R will have a smaller size than a hollow portion of the convention one disclosed in Fig.6 or even doesn’t exist. And if exists, it is embedded. As a result, there is no hollow portion in the final device. The pending specification disclosed hollow portion as undesired feature and attempted 
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822